Case 1:17-cv-01136-PLM-PJG ECF No. 58 filed 12/14/18 PageID.295 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


VERNON OARD,

          Plaintiff,                          Case No. 1:17−cv−01136−PLM−PJG

    v.

MUSKEGON, COUNTY OF, et al.,

          Defendants.
                                        /

                                 CLERK'S NOTICE
The clerk's office has reviewed the following recent filing and notifies the filer
as follows:
TO: Laura Kathleen Bailey Brown
RE: Brief (Related Document) (ECF No. 57)
REASON FOR NOTICE: Exhibits or attachments are not identified on their
face by number or letter.
RECOMMENDED ACTION: None.
INFORMATION FOR FUTURE REFERENCE: Local Civil Rule 5.7(d)(vii)
requires that all exhibits and attachments contain on their face a prominent
exhibit number or letter. This is particularly helpful to the court should the
document be printed.
For further assistance, please contact the ECF Help Desk at
ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
456−2206.


                                            CLERK OF COURT

Dated: December 14, 2018             By:     /s/ E. Siskind
                                            Deputy Clerk
